Citation Nr: 0330263	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  97-33 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On July 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran indicated treatment by 
a psychiatrist since July 1996 during a 
November 1996 VA examination, and it is 
not clear that those records have been 
obtained.  He testified at regional 
office hearing in October 2001 that he 
was being seen at a Vet Center, and it 
does not appear that all of those 
records have been associated with the 
claims folder.  Ask the veteran to 
clarify the dates of PTSD treatment 
received from VA, and to identify the 
VA medical facilities from which he has 
been receiving such outpatient mental 
health treatment.  Ask him also to 
indicate whether he has received any 
psychiatric treatment from the Vet 
Center or any private mental health 
provider, and if he has, to provide the 
dates, names and addresses of such 
providers, and sign and return a 
release form (one for each private 
provider) authorizing VA to secure 
copies of such records on his behalf.  
Thereafter, make arrangements to secure 
copies of all the above evidence.

2.  The veteran provided a list of 
alleged stressors in September 1996, 
but there has been no attempt to verify 
these stressors.  Prepare a letter 
asking the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  Provide 
USASCRUR with a description of these 
alleged stressors identified by the 
veteran: as a member of the Red Horse 
Unit, participating in field operations 
from August 1968 and being exposed to 
"122 shells" and also seeing dead 
bodies and coffins.  Provide USASCRUR 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment. 

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the 
following examination: a psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests, to include 
psychological testing and evaluation 
should be accomplished.  The examiner 
should elicit a detailed account from 
the veteran of his alleged in-service 
stressors for the purpose of 
determining whether exposure to the 
alleged stressors has resulted in 
current psychiatric symptoms.  If the 
veteran is diagnosed with PTSD, the 
examiner should specify: 
1) whether an alleged stressor found to 
be corroborated by the record is 
sufficient to produce PTSD; 2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and 3) whether there is a 
link between the current symptomatology 
and one or more in-service stressors 
that has been found by the examiner to 
be sufficient to produce PTSD.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  	

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





